PER CURIAM.
Appellant Stephen Frye appeals the Final Judgment of Modification entered by the trial court changing the primary residence of the parties’ minor children. Because appellee has neither alleged nor demonstrated through proof the requisite elements for a change of their minor sons’ custody, we reverse. See Zediker v. Zediker, 444 So.2d 1034 (Fla. 1st DCA 1984). Accordingly, the Final Judgment of Modification is REVERSED and VACATED to the extent it pertains to the minor sons, including changes to their custody and support payments.
WOLF, C.J., KAHN AND POLSTON, JJ., concur.